Exhibit 10.12
[EXECUTION COPY]
AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT (“Agreement”) is made as of the 2nd day of July, 2008, by
and between FEDERAL SIGNAL CORPORATION, a Delaware corporation (“Seller”), and
CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust
(“Purchaser”).
RECITALS
     A. Seller is the fee owner of that certain property located at 2645 Federal
Signal Drive, University Park, Illinois 60466 (the “UP Property”), and legally
described on Exhibit A attached hereto.
     B. Seller’s subsidiary, Elgin Sweeper Company, a Delaware corporation (“ESC
Sub”), is the fee owner of that certain property located at 1300 West Bartlett
Road, Elgin, Illinois 60120 (the “ELG Property”), and legally described on
Exhibit B attached hereto.
     C. Purchaser has approached Seller and expressed a desire to purchase the
properties upon the terms and conditions contained in this Agreement. Seller
desires to sell the properties to Purchaser, subject to and in accordance with
the terms, conditions and other provisions of this Agreement.
     D. As a part of this transaction, Purchaser also desires that Purchaser, as
landlord, and Seller shall enter into the Leases (as hereinafter defined).
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
     The following capitalized terms shall have the meanings set forth in this
Section 1 for all purposes under this Agreement:
     Closing. The consummation of the transactions described herein as more
fully described in Section 4 below.
     Closing Date. July 2, 2008 or other date mutually agreed upon by the
parties.
     Due Diligence Expiration Date. The date which is thirty (30) business days
after the Effective Date.
     Due Diligence Period. The period commencing on the Effective Date (or
earlier if Purchaser has previously entered on, or conducted investigations
concerning, the Property) and continuing until the Due Diligence Expiration
Date.
     Earnest Money. Cash in the amount of One Million and 00/100 Dollars
($1,000,000.00) (defined in Section 2.2(a) below as the “Deposit”).

 



--------------------------------------------------------------------------------



 



     Effective Date. The date on which this Agreement is executed by Seller and
Purchaser.
     Excluded Documents. All (a) communications between Seller or any affiliate
and their attorneys and (b) other correspondence, memoranda and documents
prepared or intended for internal use of Seller and/or its representatives.
     Improvements. The buildings and other improvements situated on the Land.
     Land. The parcels of land legally described in Exhibit A and Exhibit B
attached hereto.
     Personal Property. All (i) personal property located on the Land that is
owned by Seller and not owned by third parties, and used in connection with the
operation of the Land, excluding the Trade Fixtures and Personal Property and
(ii) intangible property that is owned by Seller and not owned by third parties,
in connection with the Real Property, including, but not limited to all permits,
licenses, warranties and guaranties.
     Property. The Real Property and Personal Property.
     Purchase Price. Thirty Seven Million One Hundred Seventy Four Thousand
Forty Five and No/100 Dollars ($37,174,045.00), of which Twenty Two Million One
Hundred Twenty Seven Thousand Seventy Four and No/100 Dollars is allocated to
the UP Property and Fifteen Million Forty Six Thousand Nine Hundred Seventy One
and No/100 Dollars ($15,046,971.00) is allocated to the ELG Property.
     Real Property. The Land and the Improvements, together with any and all
rights, benefits, privileges, easements, tenements, hereditaments, rights-of-way
and other appurtenances thereon or in any way appertaining thereto.
     Title Company. First American Title Insurance Company, 30 N. LaSalle
Street, Suite 310, Chicago, Illinois 60602.
     Trade Fixtures and Personal Property. Seller’s furniture, machinery,
manufacturing equipment, safes, signs, trade fixtures, inventory and other items
of movable personal property of every kind and description used in the operation
of Seller’s business and set forth on Schedule 3, attached hereto.
SECTION 2. AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE; LEASES
     2.1 Agreement to Sell and Purchase. Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, the Property, subject to and in
accordance with the terms, conditions and provisions hereof.
     2.2 Payment of Purchase Price. The total purchase price to be paid by
Purchaser to Seller for the Property shall be the Purchase Price described in
Section 1 above. The Purchase Price shall be payable in cash at Closing.

2



--------------------------------------------------------------------------------



 



          (a) Earnest Money. In order to guarantee Purchaser’s performance of
its obligations hereunder, including, without limitation, Purchaser’s obligation
to close on the Closing Date, Purchaser shall, within three (3) business days
after the delivery of this Agreement to Seller: (i) execute and deliver to
Seller and the Title Company an earnest money escrow agreement, in the form
attached hereto as Exhibit E, and (ii) deliver to the Title Company, as
escrowee, cash (“Deposit”) in the amount of One Million and 00/100 Dollars
($1,000,000.00).
          (b) Purchase Price. At Closing, Purchaser shall pay into escrow with
the Title Company the entire Purchase Price (less the Deposit) by wire transfer
of immediately available funds. The proceeds of sale payable to Seller must be
disbursed to and received by Seller, in Seller’s designated account, prior to
2:00 p.m. central on the Closing Date. If Seller has not received the sales
proceeds by such time, Seller may elect to adjourn the Closing Date until the
next business day.
     2.3 Leases. At Closing, Purchaser shall execute and deliver counterparts of
leases for each property comprising the Land in the form of Exhibit C attached
hereto (the “Leases”), with Purchaser as lessor (“Landlord”) and Seller, as
lessee. Seller shall deliver at Closing counterparts of the Leases executed by
Seller. A schedule of the monthly base rent for each Lease and the valuation for
each Property is attached hereto as Exhibit D.
SECTION 3. SELLER’S DELIVERIES; CONDITIONS PRECEDENT
     3.1 Seller’s Deliveries. Except for any Excluded Documents, Seller has
provided to Purchaser, or will provide to Purchaser within five (5) days of the
Effective Date, the following items relating to the ownership and operation of
the Property, to the extent they are in Seller’s possession or control:
          (a) copies of all guarantees and warranties which Seller received from
any and all contractors and subcontractors pertaining to the Property;
          (b) current title commitments and Current Surveys (as defined herein);
          (c) existing environmental site assessments of the Property, if any;
          (d) existing permits and licenses for the Property, if any;
          (e) all plans and specifications relating to the Property, if any;
          (f) existing engineering reports for the Property, if any;
          (g) copies of all tax bills for the previous three (3) years; and
          (h) lists of all pending lawsuits or claims relating to the Property.
     In the event that this Agreement terminates for any reason, Purchaser shall
immediately return to Seller all written and other physical materials (whether
from Seller, Seller’s agents or otherwise) received by Purchaser pursuant to
this Agreement.

3



--------------------------------------------------------------------------------



 



     To Seller’s Knowledge, the materials delivered by Seller to Purchaser
pursuant to this Section 3.1 are true, correct and complete; however, Seller
makes no representation or warranty regarding the contents of, or information
provided in, any report or other document. Except as otherwise expressly set
forth in this Agreement, Seller makes no representation or warranty, either
expressed or implied, and shall have no liability with respect to the accuracy
or completeness of the information, data or conclusions contained in the
information provided to Purchaser, and Purchaser shall have made its own
independent inquiry regarding the economic feasibility, physical condition and
environmental state of the Property prior to executing this Agreement.
     3.2 Inspections and Access. Purchaser and its representatives shall be
permitted to enter upon the Real Property at reasonable times and from time to
time during the Due Diligence Period to examine, inspect and investigate the
Property and all books, records, drawings and other documentation relating
thereto in Seller’s possession other than the Excluded Documents (collectively,
the “Inspections”), subject to the terms, conditions and limitations set forth
in the following provisions of this Section 3.2. All of the Inspections shall be
conducted at the expense of Purchaser without contribution from Seller of any
kind or amount except as may otherwise be provided for herein.
          (a) Purchaser shall have a right to enter upon the Real Property
during the Due Diligence Period for the purpose of conducting the Inspections
and for no other purpose, provided that in each such instance (i) Purchaser
notifies Seller of the intended Inspections not less than one (1) business day
prior to such entry; (ii) such Inspections are scheduled with Seller’s plant
manager; and (iii) Purchaser is in full compliance with Section 3.2(d) hereof.
At Seller’s election, a representative of Seller shall be present during any
entry by Purchaser or its representatives upon the Real Property for conducting
said Inspections. Purchaser shall take all necessary actions to insure that
neither it nor any of its representatives shall unreasonably interfere with the
ongoing operations occurring at the Real Property during the course of
performing any such Inspections, including, without limitation, any operations
of Sellers. Purchaser shall not cause or permit any mechanics’ liens or other
liens to be filed against the Property as a result of the Inspections.
Notwithstanding anything set forth herein to the contrary, Purchaser shall not
be permitted to: (x) perform any Phase II environmental assessments or any tests
that require the physical alteration of the Property (including, without
limitation, borings or samplings) without the prior written consent of Seller
(which consent shall not be unreasonably withheld); or (y) review any of the
Excluded Documents. Promptly after receipt of the written request of Seller,
Purchaser shall deliver to Seller a complete copy of any written studies,
reports, tests results or similar documents prepared by or on behalf of
Purchaser or its agents.
          (b) Purchaser shall have until the Due Diligence Expiration Date in
which to conduct its Inspections and analysis of the Property and of all
information pertaining to the Property to determine whether the Property is
acceptable to Purchaser. During the Due Diligence Period, Purchaser may
terminate this Agreement for any reason or no reason, by giving written notice
of termination to Seller on or before the Due Diligence Expiration Date. If
Purchaser does not give such notice of termination on or before the Due
Diligence Expiration Date, Purchaser shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 3.2, the Earnest Money shall
be non-refundable except in the event of default by Seller or as otherwise
specifically provided herein, and this Agreement shall continue in full

4



--------------------------------------------------------------------------------



 



force and effect. In the event of such termination, the Earnest Money shall be
returned to Purchaser and neither party shall have any further obligations to
the other party hereunder.
          (c) Purchaser agrees and covenants with Seller that prior to Closing
it will not disclose any of the reports or any other documentation or
information obtained by Purchaser which relates to the Property or Seller to any
third party (other than lenders, accountants, attorneys and other professionals
and consultants working for Purchaser in connection with the acquisition of the
Property who agree to keep such information confidential) without Seller’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, unless Purchaser is obligated by law to make such disclosure. All
diligence information acquired by Purchaser hereunder shall be used by Purchaser
and its agents solely in connection with the transactions contemplated hereby.
          (d) Purchaser agrees to indemnify, defend and hold Seller and Seller’s
respective members, partners, trustees, beneficiaries, shareholders, directors,
officers, managers, advisors and other agents and their respective employees,
officers, directors and shareholders (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, losses, damages, costs and expense
(including, without limitation, attorneys fees’ and court costs) suffered or
incurred by any of the Indemnified Parties as a result of or in connection with
any activities of Purchaser (including activities of any of Purchaser’s
employees, consultants, contractors or other agents) conducted pursuant to or in
violation of this Section 3.2 or otherwise, whether the events giving rise to
such indemnity claim occurred before or occur after the date hereof, including,
without limitation, mechanics’ liens, damage to the Property and injury to
persons or property resulting from such activities and, in connection therewith,
in the event that the Property is damaged, disturbed or altered in any way as a
result of such activities and Purchaser terminates this Agreement pursuant to
Section 3.2(b), Purchaser shall promptly restore the Property to substantially
the same condition existing prior to the commencement of such activities. The
preceding indemnification applies only to the extent the claim, loss, damage,
cost or expense is attributable to such actions of Purchaser or its agents (for
example, if there was a pre-existing condition which was exacerbated by
permitted testing, then Purchaser’s obligation is limited to the extent of the
exacerbation only) and it shall not apply to extent any such matters arise from
or relate to the discovery or required or permitted disclosure of a condition
relating to the Property. Furthermore, Purchaser agrees to maintain and to cause
all of its representatives or agents conducting any inspections to maintain and
have in effect workers’ compensation insurance, with statutory limits of
coverage, and commercial general liability insurance in the form of Exhibit F
attached hereto. Such insurance shall name Seller, Seller and their respective
lenders as additional insured parties. Purchaser shall deliver to Seller and
Seller prior to entering upon the Property evidence reasonably satisfactory to
Seller and Seller that the insurance required hereunder is in full force and
effect.
     3.3 Title and Survey. Seller shall, at its sole cost and expense, obtain
and deliver to Purchaser on or before June 15, 2008 for Purchaser’s review,
current commitments for ALTA owner’s policies of title insurance for each of the
properties comprising the Land, together with recorded documents listed in such
commitments (collectively, the “Title Commitment”) issued by the Title Company.
Seller shall also obtain and deliver to Purchaser on or before June 15, 2008, at
Seller’s expense, surveys for the properties (collectively, the “Current
Surveys”) in compliance with the Survey Standards set forth on Exhibit G
attached hereto. Purchaser

5



--------------------------------------------------------------------------------



 



acknowledges receipt of the Title Commitments and Current Surveys and has
accepted all exceptions to title set forth on the title proformas (the “Title
Proformas”) attached hereto as Exhibit H and the form and substance of the
Current Surveys and all matters shown thereon (such matters together with the
Leases, taxes not yet due and payable, and acts of Purchaser are collectively
referred to as the “Permitted Exceptions”). Seller shall provide the Title
Company with documents reasonably requested by the Title Company in order to
issue the Title Proformas at Closing.
     3.4 Additional Conditions to Parties’ Obligations to Close. In addition to
all other conditions set forth herein, the obligation of Seller, on the one
hand, and Purchaser, on the other hand, to consummate the transactions
contemplated hereunder shall be contingent on the following:
          (a) The other party’s representations and warranties contained herein
shall be true and correct in all material respects as of the Closing Date,
except for any change in circumstances resulting from acts or omissions
permitted or contemplated under the provisions of this Agreement;
          (b) As of the Closing Date, the other party shall have performed its
obligations hereunder in all material respects and all deliveries to be made by
the other party at Closing have been tendered;
          (c) Seller shall have delivered to Purchaser evidence of insurance as
required by the Leases;
          (d) Seller must be occupying 100% of the space leased by the Leases,
be open for business, and current in all sums due under the Leases;
          (e) The Title Company shall be ready, willing and able to issue to
Purchaser one or more owner’s title policies for the Property, with all
endorsements that the Title Company agreed to provide prior to the Due Diligence
Expiration Date, and that are consistent with the Title Commitment, subject only
to the Permitted Exceptions;
          (f) Purchaser shall have received the Current Surveys in accordance
with Section 3.3 above;
          (g) Seller shall have delivered to Purchaser, or shall be prepared to
deliver at Closing, with respect to each of the Leases: (i) estoppel
certificates executed by Seller in favor of Purchaser in the form required under
the Leases, and (ii) subordination, non-disturbance and attornment agreements
executed by Seller, provided such form is acceptable to Seller in Seller’s
reasonable discretion; and
          (h) The physical and environmental condition of the Property shall be
substantially the same on the Closing Date as on the date hereof.

6



--------------------------------------------------------------------------------



 



If any of the foregoing conditions is not satisfied by the Closing Date,
Purchaser may, as its sole and exclusive right and remedy, terminate this
Agreement, by notice to Seller given on or before the Closing Date. In the event
that Seller fails to deliver the items referred to in Sections 3.4(c), (d) or
(g), Seller shall be in default hereunder. If Purchaser is not entitled to or
does not elect to so terminate, the Closing shall take place as herein provided
without abatement of the Purchase Price.
SECTION 4. CLOSING
     4.1 Time and Place. The Closing shall be held on the Closing Date at the
Title Company. The parties agree to complete all arrangements for Closing prior
to the Closing Date so that all requirements for Closing, with the exception of
the delivery of the Purchase Price, are in place by the end of the day prior to
the Closing Date and only the funding need be completed on the Closing Date.
     4.2 Deliveries. At Closing, Seller and ESC Sub, as applicable, and
Purchaser shall execute and deliver the following items:
          (a) Seller shall deliver or cause ESC Sub, as applicable, to deliver
to Purchaser:
               (i) Special warranty deeds to the Real Property, conveying to
Purchaser all of Seller’s right, title and interest in and to the Real Property,
subject only to the Permitted Exceptions;
               (ii) one or more bills of sale and assignments conveying to
Purchaser all of Seller’s right, title and interest in and to the Personal
Property;
               (iii) a non-foreign transferor certification pursuant to
Section 1445 of the Internal Revenue Code for Seller;
               (iv) evidence of Seller’s authority to consummate the
transactions described herein, as required by the Title Company;
               (v) a certificate reaffirming Seller’s representations and
warranties contained in Section 6 below;
               (vi) insurance certificates required by the Leases;
               (vii) to the extent not already delivered, estoppel certificates
and subordination, non-disturbance and attornment agreements executed by Seller
in accordance with Section 3.4(g) above;
               (viii) an ALTA Statement; and
               (ix) such other documents as Purchaser may reasonably request to
enable Purchaser to consummate the transaction contemplated by this Agreement;
provided none

7



--------------------------------------------------------------------------------



 



of said additional documents imposes any cost or obligation upon Seller not
otherwise specifically imposed upon Seller pursuant to the terms of this
Agreement.
          (b) Purchaser shall pay or deliver to Seller:
               (i) the Purchase Price, by wire transfer, as provided in
subsection 2.2(a) hereof; and
               (ii) evidence of Purchaser’s authority to consummate the
transactions described herein, as required by the Title Company.
               (iii) such other documents as Seller may reasonably request to
enable Seller to consummate the transaction contemplated by this Agreement;
provided none of said additional documents imposes any cost or obligation upon
Purchaser not otherwise specifically imposed upon Purchaser pursuant to the
terms of this Agreement.
          (c) Seller and Purchaser shall jointly deliver:
               (i) instructions to the Title Company, as escrowee, to pay the
Deposit to Seller and any interest thereon to Purchaser;
               (ii) the Leases in the form attached hereto as Exhibit C for each
Property executed by Purchaser, on the one hand, and by Seller on the other
hand;
               (iii) recordable Memoranda of the Leases in the form attached to
the Leases for each Property executed by Purchaser, on the one hand, and by
Seller on the other hand;
               (iv) a closing statement describing the Purchase Price and other
applicable costs;
               (v) all transfer declarations, affidavits of value or similar
documentation required by applicable state, county and local law;
               (vi) non-disturbance agreement in form reasonably acceptable to
Seller, Purchaser and Purchaser’s lender; and
               (vii) an environmental escrow agreement, in the form of Exhibit I
attached hereto and made a part hereof (“Holdback Escrow”) and Seller agrees to
deposit One Hundred Seventy-Nine Thousand and No/100 Dollars ($179,000.00) at
Closing into the Holdback Escrow.
     4.3 Closing Instructions to Title Company. The Closing shall be facilitated
through an escrow established with the Title Company, using closing escrow
instructions consistent with this Agreement and the Title Company’s standard
practice, or as otherwise mutually agreed between Purchaser and Seller.
Notwithstanding the use of an escrow, the Closing shall be completed (with the
escrow closed out) on the Closing Date, including the concurrent delivery of

8



--------------------------------------------------------------------------------



 



all required documents, updated title and the Purchase Price (i.e. a so-called
“New York Style Closing”).
SECTION 5. PRORATIONS
     There shall be no proration of any income or expenses. Seller shall be
entitled to all income and responsible for all expenses related to the Property
prior to the Closing Date and Purchaser shall be entitled to all income and
responsible for all expenses related to the Property after the Closing Date.
SECTION 6. SELLER’S REPRESENTATIONS AND WARRANTIES
     6.1 List of Representations and Warranties. Seller hereby represents and
warrants to Purchaser as follows:
          (a) Authority. Seller has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.
          (b) Conflicts. Neither the execution and delivery of this Agreement
nor the consummation of the transactions herein contemplated conflict with or
result in the material breach of any terms, conditions or provisions of or
constitute a default under, any bond, note, or other evidence of indebtedness or
any agreement to which Seller is a party.
          (c) Options to Purchase. To Seller’s Knowledge, no person other than
Purchaser has an option or right of first refusal to purchase the Property or
any portion thereof.
          (d) Condemnation. To Seller’s Knowledge there is no pending or
threatened condemnation action that would materially and adversely affect the
operation or value of one or more of the properties comprising the Property.
          (e) Litigation. To Seller’s Knowledge, except as set forth on
Schedule 1 attached hereto, no litigation has been served upon Seller, or
threatened in writing, with respect to the Property that remains outstanding.
          (f) Environmental Condition. To Seller’s Knowledge, (i) there are no
unccured violations of Environmental Laws related to the Property with respect
to the presence or release of Hazardous Materials on or from the Property, and
(ii) no above ground or underground storage tanks are presently located on the
Property, except as disclosed in the environmental reports delivered by Seller
to Purchaser, obtained by Purchaser or disclosed on Schedule 2. The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act (“CERCLA”) and other federal laws governing Hazardous Materials as
in effect on the date of this Agreement, together with their implementing
regulations and guidelines as of the date of this Agreement, and all state and
local laws, regulations and ordinances that regulate Hazardous Materials in
effect as of the date of this Agreement. “Hazardous Materials” means any
substance which is (i) designated, defined, classified or regulated as a
hazardous substance, hazardous material, hazardous waste, pollutant or
contaminant under any applicable law, as currently in effect as of the date of
this Agreement (ii) petroleum hydrocarbon, including

9



--------------------------------------------------------------------------------



 



crude oil or any fraction thereof and all petroleum products, (iii) PCBs,
(iv) lead, (v) friable asbestos, (vi) flammable explosives, (vii) infectious
materials or (viii) radioactive materials.
          (g) Violations of Law. Except as set forth on Schedule 2, Seller has
not received any written notice of, nor to Seller’s knowledge is Seller aware of
any uncured past violation or of any present violation of any applicable
building, zoning or other ordinances, resolutions, statutes or regulations of
any government or governmental agency with respect to the use, maintenance,
condition or operation of the Property or any part thereof.
          (h) Special Assessments. Seller has not received notice of any
proposed governmental special assessment for the Property. To Seller’s
Knowledge, there is no ordinance or hearing now before any local governmental
body which either contemplates or authorizes any public improvements or special
assessments or special tax levies, the cost of which may be assessed against the
Property.
          (i) Seller’s Deliveries. The items delivered to Purchaser pursuant to
Section 3.1 hereof include all of the documents, reports or studies in Seller’s
possession or control relating to the Property required to be delivered under
Section 3.1.
          (j) Permits and Similar Documents. To Seller’s knowledge, all building
permits, certificates of occupancy, business licenses and, without limitation,
all other notices, licenses, permits, certificates and authority, required in
connection with the construction, use or occupancy of the Project have been
obtained and are in effect and in good standing.
     6.2 Survival. The representations and warranties of Seller set forth in
this Agreement shall be deemed remade as of Closing, provided that Seller may
give Purchaser on or before the Closing Date one or more notices of any
modifications (each a “Statement of Modifications”) to such representations and
warranties which arise after the date hereof, and said representations and
warranties as so remade and modified shall survive Closing for a period of
twelve (12) months after the Closing Date, after which all of the
representations and warranties of Seller shall become void and of no further
force or effect.
     6.3 Definition of Knowledge. As used in this Section 6 or other provisions
of this Agreement, the term “to Seller’s Knowledge” or “best of Seller’s
Knowledge” or any other reference to the knowledge of Seller (a) shall mean and
apply to the actual knowledge of Paul Henry and John Gruber (the “Knowledge
Individuals”) and not to any other persons or entities, (b) shall mean the
actual (and not implied or constructive) knowledge of the Knowledge Individuals,
without any duty to conduct any investigation or inquiry of any kind, and
(c) shall not apply to or be construed to apply to information or material which
may be in the possession of Seller generally or incidentally, but which is not
actually known to the Knowledge Individuals. Similarly, any reference to any
written notice, claim, litigation, filing or other correspondence or transmittal
to Seller set forth herein shall be limited to refer to only those actually
received by or known to the Knowledge Individuals in the limited manner provided
in clauses (a) — (c) above. Seller represents and warrants to Purchaser that the
Knowledge Individuals listed here are the individuals who are familiar with the
Property.

10



--------------------------------------------------------------------------------



 



     6.4 Limitations Concerning Purchaser’s Knowledge and Third Party
Protection. Notwithstanding anything contained in this Agreement to the
contrary, all of the representations, warranties and certifications
(collectively, the “Representations”) which are made by Seller and set forth
herein or in any of the documents or instruments required to be delivered by
Seller hereunder, shall be subject to the following conditions and limitation:
there shall be no liability on the part of Seller after Closing for any breach
of a Representation arising from any matter or circumstance of which Purchaser
had actual knowledge at Closing (including matters and circumstances described
in any Statement of Modifications); and (b) in the event that prior to the time
of Closing, Purchaser gains knowledge of a fact or circumstance which, by its
nature, indicates that a Representation was or has become untrue or inaccurate,
and such fact or circumstance was not intentionally withheld from Purchaser by
Seller or not intentionally misrepresented by Seller on the date the Agreement
was signed by Seller, then Purchaser shall not have the right to bring any
lawsuit or other legal action against Seller, nor pursue any other remedies
against Seller, as a result of the breach of the Representation caused thereby,
but Purchaser’s sole and exclusive right and remedy shall be to terminate this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligations to the other party hereunder.
The parties hereto expressly acknowledge and agree that none of Seller’s
representations, warranties or covenants herein may be relied on by the Title
Company, whether by subrogation or otherwise.
SECTION 7. PURCHASE AS-IS
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN
THIS AGREEMENT, PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT PURCHASER
IS PURCHASING THE PROPERTY IN ITS “AS-IS, WHERE IS” CONDITION “WITH ALL FAULTS”
AS OF THE CLOSING DATE AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO ITS CONDITION,
FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER WARRANTY OF
ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE
PROPERTY, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF
THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT,

11



--------------------------------------------------------------------------------



 



ON, UNDER, OR ADJACENT TO THE PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER OR
CONDITION OF THE PROPERTY, OR (I) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY.
PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT, ANY INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS OR WARRANTIES AS
TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER SHALL NOT BE LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS A SOPHISTICATED AND
EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE PROPERTY AND HAS BEEN DULY
REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT.
SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF THE PROPERTY
EXCEPT AS SET FORTH IN THE LEASES.
SECTION 8. PURCHASER’S REPRESENTATIONS AND WARRANTIES
     Purchaser hereby represents and warrants to Seller as follows:
     8.1 Authority. Purchaser has the legal power, right and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.
     8.2 Conflicts. Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note, or other evidence of indebtedness or any
agreement to which Purchaser is a party.
     The representations and warranties of Purchaser set forth in this Agreement
shall be deemed remade as of Closing, and said representations and warranties as
so remade shall survive the Closing for a period of twelve (12) months after the
Closing Date, after which all of the representations and warranties of Purchaser
shall become void and of no further force or effect.
SECTION 9. CLOSING COSTS
     Seller shall pay the following expenses incurred in connection with the
transactions described herein: (i) costs to obtain the owner’s title policies,
(ii) the cost of all title endorsements for the owner’s policies, (ii) one-half
of all closing fees charged by the Title Company (including escrow and New York
Style closing charges), (iii) deed and transfer taxes, (iv) Seller’s legal fees
and expenses; and (v) Current Survey costs. Purchaser shall pay (a) one-half of
all closing fees charged by the Title Company, (b) the fee for the recording of
the deed,

12



--------------------------------------------------------------------------------



 



(c) Purchaser’s diligence, legal fees and expenses; and (d) mortgage taxes
(though nothing contained in this Agreement shall be deemed a financing
contingency or otherwise suggest that Purchaser’s obligation to close is subject
to any requirement of Purchaser’s lender), if any.
SECTION 10. BROKERAGE COMMISSIONS
     Seller and Purchaser each warrant and represent to the other that neither
has had any dealings with any broker, agent or finder relating to the sale of
the Property or the other transactions contemplated hereby other than with Jones
Lang LaSalle, and each agrees to indemnify, defend and hold the other harmless
from and against any claim for brokerage commissions, compensation or fees by
any broker, agent or finder in connection the sale of the Property or the other
transactions contemplated hereby resulting from the acts of the indemnifying
party. Seller shall pay the commission, due Jones Lang LaSalle at Closing.
     SECTION 11. NOTICE
     All notices, demands and communications (a “Notice”) under this Agreement
shall be delivered or sent by: (a) first class, registered or certified mail,
postage prepaid, return receipt requested, (b) nationally recognized overnight
courier, addressed to the address of the intended recipient set forth below or
to such other address as either party may designate by notice pursuant to this
Section, or (c) facsimile, provided that a hard copy is sent by overnight
courier that same day. Notices shall be deemed given one business day after
delivery to the overnight courier, three business days after being mailed as
provided in clause (a) above, or upon receipt if sent by facsimile, provided the
fax is received by 5:00 p.m. CST.

     
Notices to Seller:
  Federal Signal Corporation
 
  1415 W. 22nd Street, Suite 1100
 
  Oak Brook, IL 60523
 
  Telecopy: (630) 954-2041
 
  Attention: John Gruber
 
   
With a copy to:
  Paul Hastings Janofsky & Walker LLP
 
  191 N. Wacker Drive
 
  30th Floor
 
  Chicago, IL 60606
 
  Telecopy: (312) 499-6171
 
  Attention: Gregory E. Spitzer, Esq.
 
   
Notices to Purchaser:
  CenterPoint Properties Trust
 
  1808 Swift Drive
 
  Oak Brook, IL 60523
 
  Telecopy: (630) 586-8010
 
  Attention: Mr. James Clewlow
 
   
With a copy to:
  Richmond Breslin LLP
 
  233 S. Wacker Drive
 
  Suite 5775
 
  Chicago, IL 60606
 
  Telepcopy: (312) 258-0977
 
  Attention: Jerome R. Richman, Esq.

13



--------------------------------------------------------------------------------



 



SECTION 12. CASUALTY AND CONDEMNATION
     If any portion of a property comprising part of the Property is damaged by
fire or other casualty prior to the Closing Date which would either (a) cost in
excess of $500,000.00 to repair (as determined by an insurance adjuster mutually
selected by Purchaser and Seller), or (b) permit Seller under a Lease to either
terminate the Lease or abate any rent payable under such Lease (unless Seller
credits Purchaser at Closing the amount of all rent to be abated under the Lease
after the Closing Date), then Purchaser may, as its sole and exclusive right and
remedy, terminate this Agreement. Seller shall in any event be responsible for
the deductible payable with regard to such fire or casualty; in such instance
Seller shall credit Purchaser at Closing the amount of the deductible to the
extent not already paid by Seller.
     If a portion of any property that comprises part of the Property is taken
in eminent domain proceedings prior to Closing, Purchaser may, as its sole and
exclusive right and remedy, terminate this Agreement.
SECTION 13. OPERATIONS PRIOR TO CLOSING OR TERMINATION
     Seller covenants and agrees with Purchaser that after the date hereof until
the Closing or termination of this Agreement, Seller shall conduct its business
involving the Property as follows:
          (a) Seller shall refrain from transferring title to any of the
Property (other than use of regular business inventory or transfer of Personal
Property no longer used in the operation of the Real Property, all in the
ordinary course of business) or creating on the Property any easements,
mortgages or other encumbrances of any nature whatsoever which will survive
Closing.
          (b) Seller shall refrain from entering into or amending any contracts,
leases or other agreements pertaining to the Property, other than contracts
entered into in the ordinary course of business and which are binding only on
Seller and not Purchaser or the Property.
          (c) Seller shall promptly notify Purchaser of any material change in
any condition with respect to the Property or of the occurrence of any event or
circumstance that makes any representation or warranty of Seller to Purchaser
under this Agreement untrue or misleading in a material manner, or any covenant
of Purchaser under this Agreement incapable or less likely of being performed.
SECTION 14. DEFAULTS AND REMEDIES
     14.1 Seller Defaults. In the event that Seller, on or prior to the Closing
Date, shall default in the performance of its obligations hereunder, Purchaser,
as its sole and exclusive remedy, may either (a) seek specific performance of
Seller’s obligations hereunder, or (b)

14



--------------------------------------------------------------------------------



 



terminate this Agreement, receive a refund of the Earnest Money and recover an
amount equal to its reasonable, out-of-pocket, third party expenses incurred in
connection with its investigation of the Property, negotiation of this Agreement
and preparation for Closing, whereupon neither party shall have any further
obligation to the other party hereunder. In no event shall Seller be liable to
Purchaser for any punitive, speculative or consequential damages.
     14.2 Purchaser Defaults. In the event that Purchaser, on or prior to the
Closing Date, shall default in the performance of its obligations under this
Agreement, then Seller, as its sole and exclusive remedy, may terminate this
Agreement by notifying Purchaser thereof and receive and retain the Earnest
Money as liquidated damages. Purchaser shall not be liable to Seller for any
other damages, including, without limitation, direct, punitive, speculative or
consequential damages. PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO
SELLER IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT BY PURCHASER WOULD BE
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE EARNEST MONEY
REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT
SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF
THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT WOULD EXIST AT THE TIME OF SUCH
BREACH. PURCHASER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE EARNEST
MONEY SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR PURCHASER’S
DEFAULT UNDER THIS AGREEMENT.
     14.3 Attorneys’ Fees and Costs. In the event legal action is instituted to
interpret or enforce the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other party the prevailing party’s costs
and attorney’s fees, including, without limitation, all costs and fees that are
incurred in any trial, on any appeal and/or in any bankruptcy proceeding.
SECTION 15. MISCELLANEOUS
     15.1 Entire Agreement; Amendments. This Agreement, together with the
exhibits attached hereto, constitutes the entire agreement of the parties hereto
regarding the purchase and sale of the Property, and all prior agreements,
understandings, representations and statements, oral or written, including any
so-called letters of intent, are hereby merged herein and superseded hereby.
This Agreement may only be amended or modified by an instrument in writing,
signed by the party or parties intended to be bound thereby.
     15.2 Time. All parties hereto agree that time is of the essence in the
performance of the provisions of this Agreement. If the performance of any
obligation required hereunder or the last day of any time period determined in
accordance with the terms and provisions of this Agreement is to occur on a
Saturday, Sunday or legal holiday under the laws of any of the State of
Illinois, then the day on which the performance of any such obligation is to
occur or the last day of any such time period, as the case may be, shall be
extended to the next business day.
     15.3 Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. In the event this
Agreement is signed by more than one Seller, then each representation, warranty
and covenant made by such party

15



--------------------------------------------------------------------------------



 



shall be deemed to apply only with respect to the particular property owned by
such Seller, notwithstanding anything to the contrary contained herein.
     15.4 Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Illinois and for all purposes shall be governed
by and interpreted in accordance with the laws of the State of Illinois.
     15.5 Recordation. Purchaser may not record this Agreement or a memorandum
of this Agreement in the public records of the counties where the Property is
located.
     15.6 Assignment; Third Party Beneficiaries. Purchaser may assign this
Agreement without Seller’s prior written consent. Subject to the previous
sentence, this Agreement shall inure to the benefit of and be binding on and
enforceable against the parties hereto and their respective successors and
assigns. Notwithstanding the foregoing, no transfer of this Agreement shall
relieve Purchaser from its obligations under this Agreement. This Agreement is
intended for the benefit of Purchaser and Seller, and except as provided in the
indemnity granted by Purchaser under Section 3.2 with respect to the Indemnified
Parties described therein, no other person or entity shall be entitled to rely
on this Agreement, receive any benefit from it or enforce any provisions of it
against Purchaser or Seller.
     15.7 Section Headings. The Section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several Sections hereof.
     15.8 Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.
     15.9 Waiver of Trial by Jury. Seller and Purchaser, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.
     15.10 Exculpation of Related Parties. Notwithstanding anything to the
contrary contained in this Agreement or in any exhibits hereto attached or in
any documents executed in connection herewith (collectively, including this
Agreement and said exhibits, but excluding the Leases, the “Purchase
Documents”), it is expressly understood and agreed by and between the parties
hereto that the recourse of one party to this Agreement or its successors or
assigns against the other party with respect to the alleged breach by or on the
part of such other party of any representation, warranty, covenant, undertaking,
indemnity or agreement contained in any of the Purchase Documents, or with
respect to any other obligation or liability whatsoever under the

16



--------------------------------------------------------------------------------



 



Purchase Documents, shall not extend to any assets of the other party’s members,
partners, shareholders, beneficiaries, or any other direct or indirect equity
holders, or any of their employees, advisors, representatives or other agents or
affiliates.
     15.11 No Waiver. No covenant, term or condition of this Agreement, other
than as expressly set forth herein, shall be deemed to have been waived by
Seller or Purchaser unless such waiver is in writing and executed by Seller or
Purchaser, as the case may be.
     15.12 Survival. Except as otherwise expressly provided herein, no
conditions and no representations, warranties, covenants, agreements or other
obligations of Seller in this Agreement shall survive the Closing and no action
based thereon shall be commenced after the Closing.
     15.13 Illinois Income Tax Withholding. At least five (5) days prior to the
Closing, Seller shall deliver to Purchaser evidence that the sale of the Project
to Purchaser hereunder is not subject to, and does not subject Purchaser to
liability under, 35 ILCS 5/902 (d) or 35 ILCS 120/5j (“Act”) and that at least
fifteen (15) days prior to the Closing, Seller shall have notified the Illinois
Department of Revenue (“Department”) of the intended sale and requested the
Department to make a determination as to whether the Seller has an assessed, but
unpaid, amount of tax, penalties, or interest under the Act. Seller agrees that
Purchaser may, at the Closing, deduct and withhold from the proceeds that are
due Seller the amount necessary to comply with the withholding requirements
imposed by the Act. Purchaser shall deposit the amount so withheld in a separate
escrow with the Title Company pursuant to the terms and conditions acceptable to
Seller and Purchaser, but in any event, complying with the Act.
(Balance of Page Intentionally Blank)

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the day and year first above written.

            SELLER:

FEDERAL SIGNAL CORPORATION, a Delaware corporation
      By:           Name:           Title:           PURCHASER:

CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment trust
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Legal Description
2645 FEDERAL SIGNAL DRIVE, UNIVERSITY PARK, IL PROPERTY
PARCEL 1:
THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 8 (EXCEPT THAT PART CONVEYED
TO THE STATE OF ILLINOIS FOR INTERSTATE 57), IN TOWNSHIP 34 NORTH, RANGE 13 EAST
OF THE THIRD PRINCIPAL MERIDIAN, ALL IN WILL COUNTY, ILLINOIS.
PARCEL 2:
ALL THAT PART OF THE EAST 1/2 OF THE NORTHWEST 1/4 OF SECTION 8, TOWNSHIP 34
NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF THE
EASTERLY RIGHT OF WAY OF INTERSTATE HIGHWAY 57, IN WILL COUNTY, ILLINOIS.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Legal Description
1300 W. BARTLETT ROAD, ELGIN, IL PROPERTY
LOT 1 IN ELGIN-VICTOR INDUSTRIAL PARK UNIT 1, BEING A SUBDIVISION OF PART OF THE
NORTHEAST QUARTER OF SECTION 31 AND PART OF THE NORTHWEST QUARTER OF SECTION 32,
TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT THEREOF RECORDED DECEMBER 9, 1966 AS DOCUMENT 20019150, IN COOK COUNTY,
ILLINOIS.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Lease
[See Attached]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Schedule of Monthly Base Rent and Valuation

                  Property   Initial Monthly Base Rent   Valuation
1300 W. Bartlett Road, Elgin, IL
  $ 105,793.00     $ 15,046,971.00  
2645 Federal Signal Drive, University Park, IL
  $ 155,572.00     $ 22,127,074.00  

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
EARNEST MONEY ESCROW AGREEMENT
[See Attached]

E-1



--------------------------------------------------------------------------------



 



TO:   First American Title Insurance Company
30 North LaSalle Street, Suite 310
Chicago, Illinois 60602

Attention:                                   

RE:   Escrow Trust No. 346833-001, -002 & -003

DATE: July ___, 2008
I. PARTIES

         
A.
  Seller:   Federal Signal Corporation
 
      1415 W. 22nd Street
 
      Suite 1100
 
      Oak Brook, Illinois 60523
 
      Attention: Mr. John Gruber
 
       
B.
  Purchaser:   CenterPoint Properties Trust
 
      1808 Swift Drive
 
      Oak Brook, Illinois 60523-1501
 
      Attention: Mr. James Clewlow
 
       
C.
  Escrow Holder:   First American Title Insurance Company
 
      30 North LaSalle Street, Suite 310
 
      Chicago, Illinois 60602
 
      Attention:                                   

II. PRELIMINARY STATEMENTS
     A. Concurrently with the execution and delivery of this Earnest Money
Escrow Agreement, Seller and Purchaser have executed and delivered a certain
Purchase and Sale Agreement (“Agreement”). Under the terms of the Agreement,
Seller has agreed to sell to Purchaser that certain parcel of land and
improvements thereon located at 1300 Bartlett Road, Elgin, Illinois, and 2645
Signal Drive, University Park, Illinois.
     B. Pursuant to Section 2.2(a) of the Agreement, Purchaser is required to
deposit with the Escrow Holder the sum of ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) (“Earnest Money”) to be held by Escrow Holder pursuant to the
terms and provisions of this Earnest Money Escrow Agreement.
     C. Pursuant to Section 3.2(b) of the Agreement, Purchaser has the right to
terminate the Agreement and to have the Earnest Money and interest earned
thereon returned to Purchaser.
III. DEPOSIT OF EARNEST MONEY; INVESTMENT DIRECTIONS
     A. Concurrently herewith, Purchaser has deposited the Earnest Money with
the Escrow Holder in accordance with the Agreement.
     B. Escrow Holder is hereby authorized and directed to invest the Earnest
Money or any portion thereof in accordance with the written direction of
Purchaser (or Purchaser’s Counsel). Unless

E-2



--------------------------------------------------------------------------------



 



otherwise provided pursuant to the provisions of Section IV hereof, such
investment shall be for the benefit of Purchaser. The Federal Taxpayer
Identification Number of the Purchaser is 36-3910279.
IV. INSTRUCTIONS
     A. In the event Escrow Holder receives from Purchaser a certification in
the form attached hereto as Schedule 1, then Escrow Holder is authorized and
directed to return to Purchaser, within one (1) business day thereafter, the
Earnest Money, together with all interest earned thereon.
     B. Except as set forth in Paragraph IV.A. above, the Escrow Holder is
instructed to hold and invest the Earnest Money, together with all interest
earned thereon, until the Escrow Holder is in receipt of (i) a joint written
direction from Seller (or Seller’s Counsel) and Purchaser (or Purchaser’s
Counsel) or (ii) an order, judgment or decree addressed to Escrow Holder which
shall have been entered or issued by any court and which shall determine the
disposition of the Earnest Money and all interest earned thereon.
     C. Any party delivering a notice required or permitted hereunder shall
simultaneously deliver copies of such notice to all parties listed in Section I
of this Earnest Money Escrow Agreement. All notices required herein shall be
either personally delivered, sent by certified or registered mail, postage
prepaid, return receipt requested, or sent by overnight courier and shall, in
all instances, be deemed to have been received upon delivery thereof.
     D. Except as otherwise expressly set forth in this Earnest Money Escrow
Agreement, Escrow Holder shall disregard any and all notices or warnings given
by any of the parties hereto.
     E. In case Escrow Holder obeys or complies with any order, judgment or
decree of any court with respect to the Earnest Money, Escrow Holder shall not
be liable to any of the parties hereto or any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
be entered without jurisdiction or be subsequently reversed, modified, annulled,
set aside or vacated. In case of any suit or proceeding regarding this Earnest
Money Escrow Agreement to which Escrow Holder is or may be at any time a party,
Seller and Purchaser shall each be liable for one-half of all such costs, fees
and expenses incurred or sustained by Escrow Holder and shall forthwith pay the
same to Escrow Holder upon demand; provided, however, that in the event Escrow
Holder is made a party to any suit or proceeding between Seller and Purchaser,
the prevailing party in such suit or proceeding shall have no liability for the
payment of Escrow Holder’s costs, fees and expenses.
     F. Escrow Holder is not to be held responsible for any loss of principal or
interest which may be incurred as a result of making the investments or
redeeming said investment for the purposes o, this Earnest Money Escrow
Agreement.
     G. In no case shall the above mentioned deposits be surrendered except
(i) in the manner specifically described in this Earnest Money Escrow Agreement;
(ii) on an order signed by the Seller (or Seller’s Counsel) and Purchaser (or
Purchaser’s Counsel); or (iii) in obedience to the process of order of a court
as aforesaid.
     H. All fees of Escrow Holder shall be charged one-half to Seller and
one-half to Purchaser.
     I. Except as to deposits of funds for which Escrow Holder has received
express written direction from Purchaser (or Purchaser’s Counsel) concerning
investment or other handling, the parties hereto agree that the Escrow Holder
shall be under no duty to invest or reinvest any deposits at any time held by it
hereunder; and, further, that Escrow Holder may commingle such deposits with
other deposits or with its own funds in the manner provided for the
administration of funds under Section 2-8 of the

E-3



--------------------------------------------------------------------------------



 



Illinois Corporate Fiduciary Act 205 ILCS 620/2-8 and may use any part or all
such funds for its own benefit without obligation to any party for interest or
earnings derived thereby, if any, provided, however, nothing herein shall
diminish Escrow Holder’s obligation to apply the fully amount of the deposits in
accordance with the terms of this Earnest Money Escrow Agreement.
     J. Any order, judgment or decree requiring the Escrow Holder to disburse
the Earnest Money shall not be binding upon Purchaser or Seller as to the
ultimate disposition of the Earnest Money unless and until a final,
non-appealable order, judgment or decree is entered by a court having
jurisdiction thereof.
     K. This Earnest Money Escrow Agreement and all provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns.

            FOR SELLER:

PAUL HASTINGS JANOFSKY & WALKER LLP
      By:           Attorney for Seller                FOR PURCHASER:

RICHMOND BRESLIN LLP
      By:           Attorney for Purchaser             

          Accepted this ______ day of
July, 2008

First American Title Insurance Company
Escrow Holder
    By:           Name:           Title:        

E-4



--------------------------------------------------------------------------------



 



SCHEDULE 1
CERTIFICATION
     The undersigned hereby certifies to Chicago Title and Trust Company, as
Escrow Holder under that certain Earnest Money Escrow Agreement
dated                                         , 2008, Escrow Trust
Number                     , that the undersigned has elected to terminate that
certain Agreement of Purchase and Sale
dated                                         , 2008 by and between CenterPoint
Properties Trust, a Maryland real estate investment trust as Purchaser and
Federal Signal Corporation as Seller pursuant to Section 3.2(b) of the Agreement
of Purchase and Sale.

            CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust
      By:           Name:           Title:                 By:           Name:  
        Title:        

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
INSURANCE CERTIFICATE
[See Attached]

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
SURVEY STANDARDS
                                           , 2007
     This survey is made for the benefit of and is certified to:
     I,                                                        
                   , a Registered Land Surveyor in the State
of                          , do hereby certify to the aforesaid parties, their
successors and assigns, as of the date set forth above and I have made a careful
survey of a tract of land described as follows:
[Legal Description]
     I further certify that:
     1. The survey reflected by this plat was actually made upon the ground, the
attached plat of survey is made at least in accordance with the minimum
standards established by the State of                           for surveyors
and with the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys” jointly established and adopted by ALTA, ACSM and NSPS in 2005 and
meets the Accuracy Standards (as adopted by ALTA, ACSM and NSPS and in effect on
the date of this certification), with accuracy and precision requirements
modified to meet current minimum angular and linear tolerance requirements of
the state in which the subject property is located, and contains Items 1 (except
for states that require record monument platting) 1, 2, 3, 4, 6, 7(a), 7(b)(1),
7(c), 8, 9, 10, 11(a), 13, 14, 16, 17 & 18 of Table A thereto.
     2. The survey correctly shows the location of all buildings, structures and
other improvements situated on (the “Property”).
     3. Except as shown, all utilities serving the Property enter through
adjoining public streets and/or easements of record; that, except as shown,
there are no visible easements or rights of way across said Property; that the
Property described hereon is the same as the Property described
in                           Title Insurance Company’s Commitment
No.                                and all easements, covenants and restrictions
referenced in said title commitment, or easements of which the undersigned has
been advised or has knowledge, have been plotted hereon or otherwise noted as to
their effect on the subject Property.
     4. Except as shown, there are no encroachments onto adjoining property,
streets or alleys by any buildings, structures or other improvements, and no
encroachments by buildings, structures or other improvements situated on
adjoining property across property lines onto said Property or across zoning
restriction lines in effect as of the date of the survey.
     5. Said described Property is located within an area having a Zone
Designation                                          by the Secretary of Housing
and Urban Development, on Flood

G-1



--------------------------------------------------------------------------------



 



Insurance Rate Map No.                          , with a date of identification
of                          , for Community
Number                               , in                                county,
State of                          , which is the current Flood Insurance Rate
Map for the community in which said Property is situated and the Property is not
located in an area designated as a special flood hazard area by the U.S. Dept.
of Housing and Urban Development.
     6. The Property has direct physical access and means of ingress and egress
to [name of street or road], a public street or highway upon which the Property
abuts.
     7. The number of striped parking spaces located on the subject Property
is                                         , and to the extent possible, are
graphically shown hereon.

                      Reg. Land Surveyor No.     

G-2



--------------------------------------------------------------------------------



 



         

EXHIBIT H
TITLE PROFORMAS
[See Attached]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ENVIRONMENTAL ESCROW AGREEMENT
[See Attached]

I-1



--------------------------------------------------------------------------------



 



ENVIRONMENTAL ESCROW AGREEMENT
     This ENVIRONMENTAL ESCROW AGREEMENT (“Escrow Agreement”) is made as of
the       day of July, 2008, by and between CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust (“Purchaser”) and FEDERAL SIGNAL
CORPORATION, a Delaware corporation (“Seller”), and FIRST AMERICAN TITLE
INSURANCE COMPANY, a                           (“Escrow Agent”).
RECITALS
     WHEREAS the following facts are agreed upon by the parties:
     A. Seller and Purchaser have entered into that certain Agreement of
Purchase and Sale Agreement dated July 1, 2008, (the “Agreement”). All initially
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement. Under the terms of the Agreement, Seller has
agreed to sell and Purchaser has agreed to purchase certain real property
including that real property located at 2645 Federal Signal Drive, University
Park, Illinois (“UP Property”).
     B. Purchaser’s environmental due diligence investigation of the UP Property
has identified the presence of volatile organic constituents, including without
limitation vinyl chloride; 1, 1 dichloroethene; cis-1, 2-dichloroethene;
trans-1, 2-dichloroethene, tetrachloroethene; and trichloroethene, in the soil
and groundwater at the UP Property above Illinois Tier 1 Remediation Objectives
(collectively, “Subsurface Contamination”) established by the Illinois
Environmental Protection Agency (“IEPA”). Purchaser has provided Seller certain
environmental reports which more specifically describe the Subsurface
Contamination, these reports include without limitation: Carlson Environmental,
Inc.’s (“CEI”) Subsurface Soil and Ground Water Investigation, dated June 23,
2008, and CEI’s Phase I Environmental Assessment dated June 9, 2008
(“Environmental Reports”).
     C. Under the Agreement, Seller and Purchaser have agreed that the sum of
One Hundred Seventy Nine Thousand no/100 Dollars ($179,000.00) (“Environmental
Escrow Funds”) shall be withheld from the Purchase Price at Closing and
deposited into an escrow with Escrow Agent (“Environmental Escrow”) to help
Purchaser pay for the costs of completing performing the work reasonably
necessary to remediate the Subsurface Contamination at the UP Property and
obtain a No Further Remediation Letter (“NFR”) as described in this Escrow
Agreement. The Environmental Escrow will be available to be released to
Purchaser pursuant to the terms of this Escrow Agreement. Neither Seller nor
Purchaser shall be required to deposit or contribute any funds towards the
Remediation Work (as defined below) except for the Environmental Escrow Funds.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and each act to be performed hereunder by the parties,
Purchaser, Seller and Escrow Agent hereby agree as follows:

I-2



--------------------------------------------------------------------------------



 



1.   Incorporation. The provisions and definitions set forth above in the
Recitals to this Agreement, including, without limitation, all defined terms,
are true and accurate and incorporated herein by reference.   2.   Remediation
Work.

  (a)   From and after the Closing Date, the parties agree that Purchaser shall
be entitled to access and use the funds held in the Environmental Escrow for the
purpose of entering the UP Property into the Illinois Site Remediation Program
and promptly performing any and all work reasonable appropriate to obtain and
record a NFR with regard to the Subsurface Contamination (“Remediation Work”).
For purposes of this Escrow Agreement, “Remediation Work” shall include without
limitation: investigation, delineation, sampling of soil and groundwater,
remediation, modeling, reporting, vapor intrusion mitigation, closure
activities, construction of engineered barriers, and other work reasonably
necessary to address or respond to the Subsurface Contamination (collectively,
“Remediation Work”). As part of the Remediation Work Purchaser shall be allowed
to perform borings and other investigations (e.g., including use of a
diesel-powered drill rig) within the buildings present at the UP Property.
Purchaser shall perform the Remediation Work in accordance with
industrial/commercial cleanup objectives. Purchaser shall promptly record the
NFR after receipt from IEPA.     (b)   Seller agrees to cooperate with Purchaser
and Purchaser’s consultants and will supply, promptly upon request, any
information reasonably requested to facilitate the completion of the Remediation
Work, including without limitation sharing of information and execution of
documents reasonably necessary to allow Purchaser to obtain and record a NFR.
Seller shall be entitled to observe all Remediation Work and take split samples
at its sole cost and expense.     (c)   Upon request, Purchaser shall provide to
Seller copies of any governmental correspondence, reports or laboratory
analyses, Purchaser receives in connection with the Remediation Work.

3.   Post Closing Obligations: Access and Insurance.

  (a)   Notwithstanding anything to the contrary in the Lease dated even date
herewith by and between Purchaser and Seller, Seller hereby agrees to provide
Purchaser and its contractors a right of entry and access to the UP Property for
purposes of exercising its rights under this Escrow Agreement including without
limitation performing the Remediation Work. Purchaser agrees to contact Seller,
no less than 48 hours prior to the initiation of the Remediation Work, to
coordinate reasonably and mutually agreeable times of access to the UP Property.
    (b)   Before Purchaser or any of its contractors enter the UP Property to
conduct the Remediation Work, Purchaser shall obtain and maintain, at
Purchaser’s sole cost and expense, and shall deliver to Seller evidence of, the
following insurance coverage, and shall request each of its agents and
contractors to obtain and

I-3



--------------------------------------------------------------------------------



 



      maintain, and, upon request of Seller, shall deliver to Seller evidence
of, the following insurance coverage: general liability insurance in the amount
of One Million and No/100 Dollars ($1,000,000.00) combined single limit for
personal injury and properly damage per occurrence, such policy to name Seller
as an additional insured party, which insurance shall provide coverage against
any claim for personal liability or property damage caused by Purchaser or its
agents, employees or contractors in connection with the Remediation Work.

4.   Environmental Escrow Funds. The Environmental Escrow Funds shall be
deposited in escrow with the Escrow Agent on the Closing Date of the Purchase
Agreement. The Escrow Agent agrees to hold and disburse the Environmental Escrow
Funds in accordance with the terms of this Agreement.   5.   Disbursements.

  (a)   Disbursement of Environmental Escrow Funds to Seller. At any time during
the course of performing Remediation Work, Purchaser may submit to Seller and
Escrow Agent one or more detailed invoices with evidence of payment of such
invoices, as well as evidence showing that the relevant portion of the
Remediation Work has been completed (“Disbursement Request”). The Escrow Agent
will not disburse funds hereunder until the earlier of a date that Seller
approves of the Disbursement Request in writing, or ten (10) business days have
elapsed following delivery of the same to Seller.     (b)   Disbursement to
Purchaser. Upon Purchaser’s completion of the Remediation Work and receipt and
recording of a NFR addressing the Subsurface Contamination at the UP Property,
any funds remaining in the Escrow Account shall be disbursed to Seller.

6.   Environmental Escrow Account. The Escrow Agent agrees to accept the
Environmental Escrow Funds and agrees to establish and maintain a separate
account for the Environmental Escrow Funds and any accrued interest thereon (the
“Escrow Account”).   7.   Investment. The Escrow Agent agrees to hold and invest
and reinvest the funds in the Environmental Escrow Account in accordance with
investment instructions from Seller, which investments shall be subject to
Purchaser’s approval, which approval will not be unreasonably withheld or
delayed. Interest and other earnings on the Environmental Escrow Account shall
be added to the Environmental Escrow Account and returned to Seller in
accordance with the disbursement process outlined in Section 5 of this
Environmental Escrow Agreement.   8.   Exculpation. The Escrow Agent’s duties
are only such as are specifically provided herein, and the Escrow Agent shall
incur no liability whatsoever to Seller or Purchaser except for gross negligence
or willful misconduct or any loss resulting from the failure to invest the
Environmental Escrow Account or any part thereof in accordance with the
provisions of Section 7 hereof. The Escrow Agent shall have no responsibility
hereunder

I-4



--------------------------------------------------------------------------------



 



    other than to follow faithfully the instructions herein contained. The
Escrow Agent may consult with counsel and shall have no liability hereunder for
any action taken in good faith in accordance with such advice. In addition, the
Escrow Agent shall have no liability hereunder for acting in accordance with any
written instructions given to it under this Agreement and believed by it to have
been executed by the proper parties. The Escrow Agent shall not be liable for
interest on the Environmental Escrow Account or for losses or tax liabilities
with respect to any income, expense, gain or loss with respect to the
Environmental Escrow Account except to the extent of any loss resulting from
Escrow Agent’s gross negligence, willful misconduct or a material breach of its
obligations under this Agreement.   9.   Fee. Seller shall be responsible for
payment of all fees due and owing to Escrow Agent for the performance of its
obligations hereunder.   10.   Resignation. The Escrow Agent may resign at any
time by giving written notice thereof to the other parties hereto, but such
resignation shall not become effective until a successor escrow agent shall have
been appointed and shall have accepted such appointment in writing in accordance
with this Agreement. The fees, if any, of any successor Escrow Agent shall be
shared equally by Purchaser and Seller.   11.   Taxes. As between Seller and
Purchaser, Seller shall be responsible for the payment of any and all taxes
imposed on the interest and earnings of the Environmental Escrow Account. For
this purpose, Seller’s taxpayer identification number
is                                                              .   12.  
Counterparts. This Agreement may be executed in several counterparts, each one
of which shall constitute an original, and all collectively shall constitute but
one instrument.   13.   Notices. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Agreement shall be in
writing and shall be sent by facsimile, if followed with a copy by U.S. Mail,
overnight courier, registered mail, postage prepaid, or hand delivered:

  (a)   if to the Escrow Agent, to:         First American Title Insurance
Company
30 N. LaSalle, Suite 310
Chicago, Illinois 60602
Attn: Kina Clayton     (b)   if to Seller, to:         Federal Signal
Corporation
1415 W. 22nd Street, Suite 1100
Oak Brook, Illinois 60523
Facsimile: (630) 954-2041
Attn: John Gruber

I-5



--------------------------------------------------------------------------------



 



  (c)   if to Purchaser, to:         CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523-1501
Facsimile: (630) 586-8010
Attn: Brian Townsend         With Copy To:         Richmond Breslin LLP
233 South Wacker Drive, Suite 1800
Chicago, Illinois 60606
Facsimile: (312) 258-0977
Attn: Jerry Richman

or such other address with respect to any party hereto as such party may from
time to time notify (as provided above) to the other parties hereto.

16.   Miscellaneous. The terms and conditions of this Environmental Escrow
Agreement supersede the terms and conditions of any other agreement between the
parties to the extent there is a conflict between terms.

     IN WITNESS OF, the parties have duly executed this Environmental Escrow
Agreement as of the date first above written.
[SIGNATURE PAGES ATTACHED]

I-6



--------------------------------------------------------------------------------



 



            PURCHASER:    CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust
        By:             Its:          Date:                      By:            
Its:          Date:                  SELLER:    FEDERAL SIGNAL CORPORATION, a
Delaware
Corporation               By:             Its:          Date:                 
ESCROW HOLDER:    FIRST AMERICAN TITLE INSURANCE COMPANY               By:      
      Its:          Date:     

I-7



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Litigation
None.

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
Violations
Any violations disclosed in the following reports:

  1.   Phase I Environmental Site Assessment for Elgin Sweeper Company, 1300 W.
Bartlett Road, Elgin, Illinois prepared by Bureau Veritas as job number
08008-108052.00.     2.   Phase I Environmental Site Assessment for Federal
Signal Safety and Security Systems Group, 2645 Federal Signal Drive, University
Park, Illinois prepared by Bureau Veritas as job number 08008-108052.00.     3.
  Phase II Environmental Site Assessment for Elgin Sweeper Company, 1300 W.
Bartlett Road, Elgin, Illinois, prepared by Carlson Environmental as job number
3629B-CP.     4.   Phase II Environmental Site Assessment for Federal Signal
Safety and Security Systems Group, 2645 Federal Signal Drive, University Park,
Illinois prepared by Carlson Environmental as job number 3628B-CP.

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 3
Trade Fixtures and Personal Property
     All apparatus, personal property, trade fixtures, inventory, equipment,
machinery, fittings, furniture, furnishings, chattel, materials and supplies
located on and used in, or related to Seller’s business, including, but not
limited to, overhead cranes mainframe computers, kitchen equipment and telephone
and similar systems and articles of personal property of every kind and nature
whatsoever, and any additions, replacements, accessions and substitutions
thereto or therefor, and all proceeds of all of the foregoing, or any part of
the foregoing used or usable in connection with any present or future operation
or letting (or subletting) of the Real Property or the activities at any time
conducted thereon and now or hereafter owned by Seller or by any sublessee or
other person or entity using all or any part of the Real Property by, through,
or under (or with the express or implied consent of) Seller; and also including
the following:
1300 W. Bartlett Road, Elgin, IL
     Air Make Up units
     Several Overhead Cranes 30+
     Shot Blast Booth with in ground pits
     Paint Booths with in ground pits
2645 Federal Signal Drive, University Park, IL
     In the Sheet Metal Dept., a large structure 5 ton Shaw Box bridge crane
     In the Sheet Metal Dept., a tall pedestal 2 Ton Coffing hoist
     In the Lift Truck Battery Charging station, a Cleveland Tramerail 2 Ton
small bridge crane
     In the Metal Prep Dept., a long twin bridge crane 2Ton Electrolift system
over the dip tanks
     In the Metal Prep Dept., a mono rail tram 2 Ton C&H hoist with a back up
hoist on the rail for the Detrex
     In the Metal Prep Dept. boiler room, 2 steam boilers — Kewanee 100hp &
Columbia 75hp for the process steam/heat
     In the Main Boiler Room, two 75 hp Sullair pneumatic compressors & 1
attached Sullair pneumatic dryer

S-3-1



--------------------------------------------------------------------------------



 



     In the main Boiler Room, one 10hp Ingersoll Rand pneumatic compressor
     In the previous Crating Department, a short 1/2 ton pedestal Coffing hoist
     In the Tool Room, a 3 ton under hung bridge Kundal crane
     In the Tool Room, a 2 ton mono rail Coffing hoist
     In FWS Dept., a column mounted jib crane half ton Coffing hoist
     In the FWS Dept., two small light weight pedestal 1/4 ton Coffing hoists
     In the Assembly Dept., two Dayton process exhaust blowers for the
Electrovert Wave Solder process
     In the ISG FAT Dept., Special application electrical transformers & custom
designed distribution centers for testing
     In the Janitorial Dept., one trash compactor we use, is the property of our
rubbish hauler, Star Disposal
     In the Janitorial dept., one cardboard bailer we use , is the property of
our scrap metal hauler, Cozzi/Metals Management
     In the Metal prep dept., 18 dip tanks for the metal cleaning process

S-3-2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
                   
SECTION 1.
  DEFINITIONS     1          
SECTION 2.
  AGREEMENT TO SELL AND PURCHASE; PURCHASE PRICE; LEASES     2          
2.1
  Agreement to Sell and Purchase     2          
2.2
  Payment of Purchase Price     2          
2.3
  Leases     3          
SECTION 3.
  SELLER’S DELIVERIES; CONDITIONS PRECEDENT     3          
3.1
  Seller’s Deliveries     3          
3.2
  Inspections and Access     4          
3.3
  Title and Survey     5          
3.4
  Additional Conditions to Parties’ Obligations to Close     6          
SECTION 4.
  CLOSING     7          
4.1
  Time and Place     7          
4.2
  Deliveries     7          
4.3
  Closing Instructions to Title Company     8          
SECTION 5.
  PRORATIONS     9          
SECTION 6.
  SELLER’S REPRESENTATIONS AND WARRANTIES     9          
6.1
  List of Representations and Warranties     9          
6.2
  Survival     10          
6.3
  Definition of Knowledge     10          
6.4
  Limitations Concerning Purchaser’s Knowledge and Third Party Protection     11
         
SECTION 7.
  PURCHASE AS-IS     11          
SECTION 8.
  PURCHASER’S REPRESENTATIONS AND WARRANTIES     12          
8.1
  Authority     12          
8.2
  Conflicts     12          
SECTION 9.
  CLOSING COSTS     12          
SECTION 10.
  BROKERAGE COMMISSIONS     13          
SECTION 11.
  NOTICE     13          
SECTION 12.
  CASUALTY AND CONDEMNATION     14          

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
                   
SECTION 13.
  OPERATIONS PRIOR TO CLOSING OR TERMINATION     14          
SECTION 14.
  DEFAULTS AND REMEDIES     14          
14.1
  Seller Defaults     14          
14.2
  Purchaser Defaults     15          
14.3
  Attorneys’ Fees and Costs     15          
SECTION 15.
  MISCELLANEOUS     15          
15.1
  Entire Agreement; Amendments     15          
15.2
  Time     15          
15.3
  Counterpart Execution     15          
15.4
  Governing Law     16          
15.5
  Recordation     16          
15.6
  Assignment; Third Party Beneficiaries     16          
15.7
  Section Headings     16          
15.8
  Severability     16          
15.9
  Waiver of Trial by Jury     16          
15.10
  Exculpation of Related Parties     16          
15.11
  No Waiver     17          
15.12
  Survival     17          
15.13
  Illinois Income Tax Withholding     17          

-ii-